DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-14, 17, 21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether what immediately follows each term “optionally also” on lines 27 and 33, respectively is an actual claim limitation or not.
Claims 2-8, 13-14, 17, 21 and 23-30 are indefinite due to their dependency.
Similarly, claim 24 is indefinite by itself due to the same term “optionally also” on lines 21 and 29 of the claim. As a result, claims 25-30 are further indefinite as being dependent on claim 24.   

	Each of claims 3 and 26 recites the limitation “a second reciprocal movement which is about 0 m, or 0 m”; and each of claims 6 and 29 recites the limitation “a first reciprocal movement which is about 0 m, or 0 m”. Applicant does not define which distances or movements can be considered as  “about 0 m” in the application specification. Therefore, it is unclear what constitutes “about 0 m”.

Claim Objections
Claim 2, 5 and 28 are objected to because of the following informalities:  in each of the claims, the range “0 and 0,1 times” should be “0 and 0.1 time”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8, 13-14, 17, 21 and 23-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.
Regarding the independent claim 1, the closest prior art, US patent publication number 2013/0051924 does not disclose: 
a first counter force device which is attachable to the crane, 
a first coupling assembly configured to couple the first counter force device to the wind turbine assembly in order to carry the wind turbine assembly, 
a second counter force device which is attachable to the wind turbine assembly and/or the first coupling assembly, 
a second coupling assembly configured to couple the second counter force device to the support structure, and 
a pulling device configured to pull the wind turbine assembly towards and onto the support surface of the support structure, and wherein; 
the first counter force device is configured to allow a vertical first reciprocal movement between the crane and the wind turbine assembly and to control the first reciprocal movement by providing a first counteracting force F1 acting against the first reciprocal movement when the crane is moving away from the support structure, 
the second counter force device is configured to allow a vertical second reciprocal movement of the wind turbine assembly relative to the support structure and to control the second reciprocal movement by providing a second counteracting force F2 acting against the second reciprocal movement when the crane is moving away from the support structure, and 
the system is adjustable from; 
a first operation mode wherein the first counteracting force F1 is larger than the second counteracting force F2 to in use compensate a vertical reciprocal crane movement of the crane relative to the support structure by the second reciprocal movement via the second counter force device and optionally also by the first reciprocal movement via the first counter force device, wherein the second reciprocal movement is larger than the first reciprocal movement, into 
a second operation mode wherein the first counteracting force F1 is smaller than the second counteracting force F2 to in use compensate the vertical reciprocal crane movement of the crane relative to the support structure by the first reciprocal movement via the first counter force device and optionally also by the second reciprocal movement via the second counter force device, wherein the first reciprocal movement is larger than the second reciprocal movement.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 published patent documents.
Boroy et al. (10,550,825), Roodenburg et al. (2012/0266796) and Moeller (11,198,597) are cited to show arrangement for assembling offshore wind turbines.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745